Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a prison disciplinary determination which found him guilty of engaging in (1) action potentially detrimental to the order of the facility, and (2) unauthorized organizational activities. Evidence presented at the disciplinary hearing, including the misbehavior report and the testimony of the reporting correction officer, showed that a fellow inmate handed petitioner a letter written in Spanish. Translation of the letter revealed a discussion of unauthorized gang-related activity at the correctional facility together with a caveat that the letter was to be passed on exclusively to upper echelon gang members. This, in addition to the letter itself and petitioner’s admission that he received it, constituted substantial evidence of his guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We note that petitioner’s denial of any involvement in gang-related activity merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Patterson v *738Senkowski, 204 AD2d 831, 832). Petitioner’s remaining contentions are without merit or unpreserved for our review.
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.